          Case 1:20-cr-00106-NONE-SKO Document 22 Filed 03/11/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20CR106 NONE-SKO
12                                 Plaintiff,
                                                          STIPULATION REGARDING EXCLUDABLE
13                          v.                            TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                          FINDINGS AND ORDER
14   CARSON SHANE WILHITE,
                                                          DATE: March 17, 2021
15                                                        TIME: 1:00 p.m.
                                  Defendant.              COURT: Hon. Sheila K. Oberto
16

17
            This case is set for a status conference on March 17, 2021. On May 13, 2020, this Court issued
18
     General Order 618, which suspends all jury trials in the Eastern District of California until further notice
19
     and allows district judges to continue all criminal matters, excluding time under the Speedy Trial Act
20
     with reference to the court’s prior General Order 611 issued on March 17, 2020, the court’s subsequent
21
     declaration of a judicial emergency based on 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s
22
     Order of April 16, 2020 continuing this court’s judicial emergency for an additional one-year period and
23
     suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021, with additional findings to support
24
     the exclusion in the Judge’s discretion. This and previous General Orders were entered to address
25
     public health concerns related to COVID-19.
26
            Although the General Orders address the district-wide health concern, the Supreme Court has
27
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
28
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00106-NONE-SKO Document 22 Filed 03/11/21 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the
10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

26 for the change of plea. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00106-NONE-SKO Document 22 Filed 03/11/21 Page 3 of 4


 1 continuance must be “specifically limited in time”).

 2                                               STIPULATION

 3          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 4 through defendants’ counsel of record, hereby stipulate as follows:

 5          1.     By previous order, this matter was set for a status conference on March 17, 2021.

 6          2.     By this stipulation, defendant now moves to continue the status conference to March 17,

 7 2021, and to exclude time between March 17, 2021, and July 7, 2021, under Local Code T4.

 8          3.     The parties agree and stipulate, and request that the Court find the following:

 9                 a)      Counsel for defendant desires additional time to confer with his client, review the

10          government’s plea offer, conduct further investigation, and reach a potential resolution.

11                 b)      Counsel for defendant believes that failure to grant the above-requested

12          continuance would deny him/her the reasonable time necessary for effective preparation, taking

13          into account the exercise of due diligence.

14                 c)      The government does not object to the continuance.

15                 d)      Based on the above-stated findings, the ends of justice served by continuing the

16          case as requested outweigh the interest of the public and the defendant in a trial within the

17          original date prescribed by the Speedy Trial Act.

18                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

19          et seq., within which trial must commence, the time period of March 17, 2021 to July 7, 2021

20          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) (Local Code T4)

21          because it results from a continuance granted by the Court at defendant’s request on the basis of

22          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

23          of the public and the defendant in a speedy trial.

24          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

25 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

26 must commence.
27          IT IS SO STIPULATED.

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00106-NONE-SKO Document 22 Filed 03/11/21 Page 4 of 4


 1
      Dated: March 10, 2021                          MCGREGOR W. SCOTT
 2                                                   United States Attorney
 3
                                                     /s/ KAREN A. ESCOBAR
 4                                                   KAREN A. ESCOBAR
                                                     Assistant United States Attorney
 5

 6
      Dated: March 10, 2021                          /s/ Reed B. Grantham
 7                                                   REED B. GRANTHAM
 8                                                   Counsel for Defendant
                                                     Carson Shane Wilhite
 9
10
                                         FINDINGS AND ORDER
11

12 IT IS SO ORDERED.

13
     Dated:   March 10, 2021                              /s/   Sheila K. Oberto        .
14                                              UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      4
30    PERIODS UNDER SPEEDY TRIAL ACT
